Mr. Justice Van Orsdel
delivered the opinion of the Court:
Appellant corporation, Alaska Smokeless Coal Company, filed a. petition in the supreme court of the District of Columbia for a writ of mandamus to compel Franklin R. Lane, the Secretary of the Interior, and Clay Tallman, the Commissioner of the General Land Office of the United States, to issue patents to it for certain coal lands in the Territory of Alaska. On hearing, the court below discharged the rule to show cause and dismissed the petition, .from which judgment the case comes here on appeal.
The case turned in the Land Department upon the construction of a provision of the Act of Congress of April 28, 1904 (33 Stat. at L. 525, chap. 1772, Comp. Stat. 1916, § 5071), as follows: “That any person or association of persons qualified to make entry under the Coal-Land Laws of the United States, *445who shall have opened or improved a coal mine or coal mines on any of the unsurveyed public lands of the United States in the district of Alaska, may locate the lands upon -which such mine or mines are situated.”
The Secretary, construing this provision of the statute in connection with other acts of Congress relating to the disposition of coal lands, said: “In construing the provisions of these laws, the Department has held that said acts contemplate as a basis of a valid location the opening and development of a producing mine of coal, and that work performed upon a claim merely for prospecting purposes does not fulfil the requirement. Re Scofield, 41 Land Dec. 176; Re Long, 43 Land Dec. 305; United States v. Munday, 222 U. S. 175, 56 L. ed. 149, 32 Sup. Ct. Rep. 53. It appearing from the record in the case, as above stated, that the work performed upon the claims here in question consists only of shallow surface cuts and openings made merely for prospecting purposes, and not for the purpose of the opening or improving of a producing coal mine or mines, it must be held that none of the asserted locations included in the applications affords a sufficient basis for entry and patent under the Coal-Land Laws. Lor these reasons, therefore, and aside from any other reason, the application must be rejected.”
Voluminous testimony was taken relating to the development of the mines. Upon this the Secretary was required to pass. Applying the facts to the case, he was called upon to construe the application of the statute. It is clear that this is a case within the jiirisdiction of the Secretary, not only as to the determination of the facts, but as to the interpretation of the law applicable thereto. The courts have consistently held, in respect of the powers conferred upon the Secretary to administer the laws relating to the control and disposition of the public lands of the United States, that, so long as he acts within the jurisdiction thus reposed in him, his judgment or discretion cannot be reviewed or controlled by mandamus. The case is ruled by United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316, 47 L. ed. 1073, 23 Sup. Ct. Rep. 698; United States ex rel. Ness v. Fisher, 223 U. S. 683, 56 L. ed. 610, 32 *446Sup. Ct. Rep. 356; United States ex rel. Red River Lumber Co. v. Fisher, 39 App. D. C. 181.
The judgment is affirmed with costs. Affirmed.
A writ of error from the Supreme Court of the United States was allowed May 25, 1917.
Mr. Justice McCoy, of the Supreme Court of the District of Columbia, sat with the Court in the hearing and determination of this appeal in the place of Mr. Chief Justice Shepard.